Citation Nr: 18100238
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 11-07 518
DATE:	April 2, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to a disability rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome (IVDS) (hereinafter a lumbar spine disability), from February 7, 2008, to June 6, 2012, is denied.  
The claim of entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, from June 7, 2012, is denied.  
FINDINGS OF FACT
1. For the period on appeal from February 7, 2008, to June 6, 2012, the Veterans lumbar spine disability has been manifested by forward flexion of, at worst, 45 degrees, but has not been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes were not shown in the past 12 months.  
2. At no point has the Veteran been observed to have unfavorable ankylosis of the lumbar spine or been observed to have such functional loss as to produce a restricted range of motion that is approximate to ankylosis.  
CONCLUSIONS OF LAW
1. For the period on appeal from February 7, 2008, to June 6, 2012, the criteria for an evaluation in excess of a 20 percent disability rating for a lumbar spine disability have not been met.  38 U.S.C. § 1155, 5107 ( 2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).  
2. For the period on appeal from June 7, 2012, the criteria for an evaluation in excess of a 40 percent disability rating for a lumbar spine disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Marine Corps from August 1976 to January 1977.  
This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, continued the 20 percent evaluation for the Veterans service-connected lumbar spine disability.  
By way of history, in June 2006, the Veteran filed a claim for increased rating for his service-connected lumbar spine disability.  In a November 2008 rating decision, the RO increased the evaluation for the lumbar spine disability to 20 percent, effective as of February 7, 2008.  The RO also assigned separate 10 percent evaluations for both peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity, effective as of February 7, 2008.  As previously stated, the January 2010 rating decision continued the 20 percent evaluation.  
In July 2012, during the pendency of the appeal, the RO issued a rating decision which increased the Veterans evaluation for the lumbar spine disability to 40 percent disabling, effective as of June 7, 2012.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
In February 2015, the Board issued a decision that, in pertinent part, denied an increased rating for the lumbar spine disability.  The Veteran appealed the Boards decision of the increased rating claim for the lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) and requested that the Court vacate the portion of the Boards decision that denied an increased rating for the lumbar spine disability.  
In a July 2016 Order, the Court vacated the Boards February 2015 decision of entitlement to an increased rating for the lumbar spine disability, and remanded the matter for further consideration and instructions consistent with the JMPR.  
The day after the issuance of the July 2016 Court Order, the RO increased the separate evaluations for both peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity to 30 percent, effective as of April 25, 2014.  
In June 2017, the Board remanded the increased rating claim for the Veterans lumbar spine disability currently on appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Boards June 2017 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is again before the Board.  
The Board notes that in his March 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In a September 2011 correspondence, the Veteran requested a videoconference hearing in lieu of the Travel Board hearing; however, in December 2014, the Veteran, through his authorized representative, withdrew the hearing request.  
In a November 2014 correspondence, the representative indicated that, despite the Veterans requests for a Decision Review Officer (DRO) decision and hearing dated June 28, 2010, the Veteran was never afforded such a hearing.  In the June 28, 2010, statement referred to by the representative, the Veteran did not in fact request a DRO hearing; rather, the Veteran elected to have a DRO assigned to the case (DRO review).  As explained in the June 22, 2010, appeals process request letter sent by VA, if a veteran elects to have a DRO assigned to his or her case, the DRO may ask the veteran to participate in an informal conference with the DRO, but is not required to do so.  In this case, the Veterans request to have a DRO assigned to the case was met, and the DRO readjudicated the claim and issued a January 2011 statement of the case (SOC).  Furthermore, the Board finds that there would be no prejudice to the Veteran based on the lack of a DRO hearing because the Veteran had a subsequent opportunity to testify at a Board hearing, even though he decided to cancel the scheduled Board hearing.  Because of the de novo nature of the Boards appellate review, the Veteran would have been allowed to offer the same testimony as he would have in a DRO hearing, or even offer additional testimony based on additional information or evidence, or in response to the Board hearing officers assistance in notifying the Veteran as to missing or overlooked evidence needed to support the claim.  The Veterans decision to cancel the Board hearing is a waiver of a right to a hearing that substantively encompasses any prior DRO or RO formal hearing request, even had one been made.  
The Board further notes that prior to his current representation, the Veteran was represented by Attorney Hugh D. Cox.  VA received a signed VA Form 21-22 in June 2015, changing representation from Attorney Cox to Attorney Mary M. Markovich.  
Finally, the Board notes that the Veteran also originally claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The issue is no longer on appeal as the claim of entitlement to TDIU benefits was granted in a February 2018 rating decision.  This represents a full grant of the benefits sought.  See, AB, 6 Vet. App. at 35.

 
Increased Schedular Rating
Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  
Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veterans lumbar spine disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The Veteran contends that he is entitled to an increased rating for his lumbar spine disability.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Invertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
The Veterans lumbar spine disability has been evaluated as 20 percent disabling from February 7, 2008, to June 6, 2012, and 40 percent disabling thereafter under Diagnostic Code 5237.  
Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  
A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  
Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  
In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.  
Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  
On VA examination in July 2006, the Veteran reported that he had stiffness every day and applied heat and medication.  He had weakness, being barely able to lift 50 pounds and limited physical movement.  He further stated that he has had pain for several years at the base of his spine.  The pain is constant and travels laterally up to the spine and down the legs equally on the two sides.  He described the pain as aching, sharp, and cramping.  On examination, the examiner noted that the Veterans posture and gait were within normal limits.  He did not use a device for ambulation.  Examination of the Veterans thoracolumbar spine revealed no complaints of radiating pain on movement.  There was some muscle spasm of the right paravertebral muscles in the lumbosacral area.  There was no tenderness.  Range of motion testing revealed forward flexion to 70 degrees; extension to 30; left and right lateral flexion to 20 degrees; and left and right rotation to 20 degrees.  The examiner noted that range of motion of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive-use testing.  There was no additional limitation in range motion with repetitive-use testing.  The examiner noted no ankylosis of the spine.  Notably, the examiner noted that the Veteran had been on dialysis for the past five years, as he was awaiting a kidney transplant.  The examiner further noted his opinion that this clearly contributed to the Veterans problem of weakness and stiffness, which, the examiner opined, did not relate to his lumbosacral spine condition.  
On VA examination in September 2008, the examiner noted the Veterans diagnosis of lumbosacral strain and IVDS associated with chondromalacia patella of the right knee.  The Veteran reported symptoms of stiffness, weakness, numbness, bowel complaints, and erectile dysfunction.  He further reported constant pain in the lower back, which travels to his legs.  He described the pain as burning, aching, and numbness.  The Veteran indicated that the pain can be elicited by physical activity and stress, and is relieved by Percocet and hot compression.  At the time of pain, he indicated that he is able to function with medication.  Furthermore, the Veteran reported that his condition had not resulted in any incapacitation.  Range of motion testing revealed forward flexion to 45 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  The joint function is additionally limited on repetitive use by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent; however, tenderness was noted.  There was no ankylosis of the lumbar spine.  
A July 2009 VA outpatient record shows that an MRI (magnetic resonance imaging) of the Veterans lumbar spine revealed that vertebral body height was preserved.  Alignment was grossly normal aside from generalized straightening.  Disc desiccation was noted at L3-L4, and disc height was preserved.  The examiner concluded minimal degenerative disc changes at L3-L4 and L4-L5.  
On VA examination in September 2009, the examiner noted the Veterans diagnosis of lumbosacral strain and IVDS associated with chondromalacia patella of the right knee.  The Veteran reported that he experienced symptoms of stiffness and fatigue associated with his spinal condition.  He denied spasms, decreased motion, paresthesia, or numbness.  He indicated that he had weakness of the spine.  The Veteran further reported that he was never hospitalized nor had any surgery for his lumbar spine condition.  Range of motion testing revealed forward flexion to 90 degrees; extension to 30 degrees, left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  Pain was noted on examination on all planes of motion.  The examination revealed additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, and pain, but not due to incoordination.  Furthermore, the examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent, and no tenderness was noted.  There was no guarding of movement, and no weakness was noted.  Muscle tone and musculature were normal.  There was no ankylosis of the thoracolumbar spine.  
On VA examination in June 2012, the Veteran reported gradual worsening of pain in his lower back.  He also reported flare-ups, and indicated that during these episodes, he must rest due to worsening pain, stiffness, and spasm in lower back radiating to both feet.  Range of motion testing revealed forward flexion to 10 degrees; extension to 5 degrees; left and right lateral flexion to 15 degrees; and left and right lateral rotation to 10 degrees.  Pain was noted on examination on all planes of motion.  The examination revealed no additional limitation in range of motion following repetitive-use testing; however, the examiner noted functional loss or functional impairment due to less movement than normal and pain on movement.  The examination also revealed objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner also noted guarding or muscle spasm and an abnormal gait.  In addition, the examiner noted that there was evidence of IVDS.  The examiner found that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  X-rays of the lumbar spine did not show arthritis.  
On VA examination in November 2017, the Veterans history was reviewed.  The diagnosis was lumbosacral strain and IVDS associated with chondromalacia patella of the right knee with bilateral lower extremity peripheral neuropathy.  The Veteran reported gradual but persistent progression of pain in his lumbar spine.  He reported that he could no longer sit in one position longer than 20 minutes or drive in the car without stopping to get out and stretch his lower back.  The Veteran further indicated that bending and twisting actions could trigger acute flares of chronic lumbosacral strain with IVDS.  Range of motion testing revealed forward flexion to 30 degrees; extension to 20 degrees; left lateral flexion and right lateral flexion to 20 degrees; and left lateral rotation and right lateral rotation to 20 degrees.  The examiner noted that range of motion of the lumbar spine was abnormal and that it contributed to functional loss.  There was evidence of pain on weight-bearing, pain on palpation of the joints, and pain during range of motion testing.  Upon repetitive range of motion testing, there was no additional loss of range of motion; however, pain and lack of endurance limited functional ability with repeated use over a period of time.  There was evidence of muscle spasm, but it did not result in an abnormal gait or abnormal spinal contour.  There was no evidence of guarding.  A sensory examination revealed decreased sensation in the bilateral lower leg/ankle and feet/toes.  There was evidence of IVDS.  The examiner found that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  X-rays of the lumbar spine document arthritis.  
For the period on appeal from February 7, 2008, to June 6, 2012, the above evidence shows that the Veterans forward flexion has been limited to 45 degrees.  The evidence does not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  There is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  Therefore, there is no evidence such that a 40, 50, or 100 percent evaluation is warranted for the period from February 7, 2008, to June 6, 2012.  See 38 C.F.R. § 4.71a.
For the period on appeal from June 7, 2012, the Board finds no evidence which would support the assignment of an increased evaluation, in excess of the presently assigned 40 percent for the Veterans lumbar spine disability.  Specifically, the Board finds no evidence which would suggest the Veteran has been diagnosed with ankylosis of his lumbar or thoracic spine during any portion of the period beginning on and after June 7, 2012.  See id.
The evidence of record does not show any symptoms which are consistent with the level of disability contemplated by the assignment of a 50 percent disability rating.  As noted above, a 50 percent rating is warranted when the evidence shows unfavorable ankylosis of the entre thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  However, both the objective medical evidence and the Veterans own lay assertions do not suggest he is unable to move his spine.  
To the contrary, the clinical evidence of record demonstrates the Veteran remains able to perform forward flexion, extension, and lateral rotations.  During the June 2012 VA examination,  the Veteran was observed to perform forward flexion to 10 degrees; extension to 5 degrees; left and right lateral flexion to 15 degrees; and left and right lateral rotation to 10 degrees.  The examiner reported that the Veteran experienced pain throughout range of motion testing.  However, there was no additional limitation in range of motion observed with repetitive use testing.  During the November 2017 VA examination, the Veteran was observed to perform forward flexion to 30 degrees; extension to 20 degrees; left lateral flexion and right lateral flexion to 20 degrees; and left lateral rotation and right lateral rotation to 20 degrees.  Thus, the record for this appeal period shows that the Veterans spine is not fixed or fused in place.  This is consistent with the current 40 percent rating which contemplates functional impairment comparable to favorable ankylosis of the lumbar spine.  Because the spine can maintain movement, the question becomes whether at its worst during flares the Veterans spine ends up being immobilized in an unfavorable position.  To answer this question, the Board must consider whether the severity and frequency of flare-ups and limitations on repeated use result in functional immobilization of the spine in flexion or extension.  
As previously noted, VA examinations of the Veterans lumbar spine were conducted in June 2012 and November 2017.  Neither examination occurred during a painful flare-up.  When VA conducts a musculoskeletal examination that is not scheduled during a flare-up, the examiner must be adequately informed of flare-ups and address any additional or increased symptoms and limitations that are experienced during flares.  See Sharp v. Shulkin, No. 16-385 (Vet. App. Sept. 6, 2017), citing Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Flare-ups were adequately reported by the Veteran to the June 2012 examiner, as he indicated that during flare-ups, he must rest due to worsening pain, stiffness, and spasm in lower back radiating to both feet.  The examiner noted that repetitive-use testing could not be conducted, as it was anticipated that the Veteran would experience a flare-up, causing pain.  The November 2017 VA examiner noted that the Veteran reported gradual but persistent progression of pain in his lumbar spine.  He reported flare-ups occurred with prolonged sitting longer than 20 minutes, standing over 15 minutes in place, or walking over 200 yards.  He also reported that lifting from the ground over 10 pounds could trigger a flare-up.  He further indicated that cold and damp weather could trigger a flare-up.  The November 2017 VA examiner found that pain and lack of endurance significantly limited functional ability with flare-ups.  There is no evidence in the record which suggests that the Veterans spine is immobilized in a position of flexion or extension during a flare-up.  Thus, based on the foregoing, the Veterans lumbar spine disability does not qualify for a rating of 50 or 100 percent.  
Additionally, for both periods on appeal, while the Veteran has been diagnosed with IVDS, he has not experienced incapacitating episodes requiring prescribed bed rest and treatment by a physician.  As such, a higher evaluation is not warranted under Diagnostic Code 5243.  Moreover, while the Board recognizes that the Veteran has reported radiating pain in his bilateral lower extremity, he has been granted a separate rating for that disability, and as noted above, that rating is not at issue in this appeal.  Finally, the Veteran does not report, nor does the evidence demonstrate any additional neurological manifestations associated with the service-connected lumbar spine disability.  
Further, the Board has considered the lay evidence and arguments offered by the Veteran and his representative in the form of correspondence, in addition to the medical evidence cited above.  However, even affording these statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code for any period on appeal.  As discussed above, the schedular evaluations clearly reflect that the criteria for a higher evaluation have not been met at any time during the pendency of this appeal.
The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss as well due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veterans forward flexion is not consistently 30 degrees or less.  As such, the Board concludes that the back pain is not of such severity as to merit a higher rating for any period on appeal even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  
For these reasons, the Board finds that at no time during the periods in question has the disability warranted more than a 20 percent evaluation from February 7, 2008, to June 6, 2012, or more than a 40 percent evaluation since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veterans request for an increased rating is denied.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel 

